      Case 2:19-cv-09039 Document 3-1 Filed 03/28/19 Page 1 of 4 PageID: 77



Loly G. Tor
K&L GATES LLP
One Newark Center, 10th Fl.
Newark, NJ 07102
P: (973) 848-4000
F: (973) 848-4001
loly.tor@klgates.com
Attorneys for Plaintiff World
Wrestling Entertainment, Inc.
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

WORLD WRESTLING
ENTERTAINMENT, INC.,                            Civil Action No.:

               Plaintiff,                       CERTIFICATION IN SUPPORT OF
                                                EX PARTE MOTION FOR
                                                TEMPORARY RESTRAINING
        vs.                                     ORDER; ORDER FOR SEIZURE
                                                OF COUNTERFEIT MARKED
                                                GOODS; AND ORDER TO SHOW
VARIOUS JOHN AND JANE DOES,                     CAUSE WHY A PRELIMINARY
and VARIOUS XYZ CORPORATIONS,                   INJUNCTION SHOULD NOT
                                                ISSUE
               Defendants.


         I, Loly G. Tor, hereby certify as follows:

         1.     I am a partner with K&L Gates, LLP, attorneys for Plaintiff World

Wrestling Entertainment, Inc. (“WWE”) in connection with the above-captioned

action. I submit this Certification pursuant to Fed. R. Civ. P. 65(b) in support of

WWE’s ex parte Motion for a Temporary Restraining Order without notice to

Defendants.




303086536 v1
      Case 2:19-cv-09039 Document 3-1 Filed 03/28/19 Page 2 of 4 PageID: 78



         2.    WWE has filed this action for, inter alia, trademark counterfeiting in

violation of 15 U.S.C. § 1116(d) and is seeking an ex parte Temporary Restraining

Order, an ex parte Seizure Order and an order to show cause why a preliminary

injunction should not issue.

         3.    WWE seeks to restrain Defendants from distributing, offering to sell,

and selling goods bearing counterfeit marks in the vicinities of WWE’s

WrestleMania® 35 events taking place in the East Rutherford, New Jersey area

from April 5 through April 7, 2019, including, but not limited to, WWE’s

WrestleMania® 35 event at MetLife Stadium (the “WrestleMania® 35 Weekend

Events”).1

         4.    WWE believes based upon past experience that, if notified of the

pendency of this Action and the nature of the relief sought, Defendants will

conceal or relocate their goods bearing counterfeit marks outside the jurisdiction of

this Court. Such behavior would make it extremely difficult if not impossible for

WWE to obtain relief.

         5.    This action has been commenced against unnamed Defendants who

exist but cannot be identified until the WrestleMania® 35 Weekend Events occur

1
 WWE will be hosting additional WrestleMania® 35 weekend events in New York,
including WWE’s NXT Blacklist, WWE’s NXT Takeover New York, WWE’s
Hall of Fame Brooklyn, WWE’s RAW Brooklyn, and WWE’s Smackdown
Brooklyn. However, WWE’s request for a TRO is limited to events that will take
place in this District including WrestleMania® 35 at MetLife Stadium in East
Rutherford, New Jersey.

                                        -2-
303086536 v1
      Case 2:19-cv-09039 Document 3-1 Filed 03/28/19 Page 3 of 4 PageID: 79



and who are more likely than not to be at or around MetLife Stadium in East

Rutherford, New Jersey during WWE’s WrestleMania® 35 event between April 5

through April 7, 2019. There is no way to provide formal notice of the pendency

of this Action to such unnamed Defendants or WWE’s request for a Temporary

Restraining Order, because the identity and whereabouts of the Defendants are

presently unknown to WWE.

         6.    If Defendants are permitted to engage in trademark counterfeiting,

WWE will be irreparably harmed because it will suffer (a) irrecoverable loss of

sales of legitimate marked goods in undeterminable quantities and (b) loss of

reputation and goodwill through the sale by Defendants of unauthorized goods of

inferior quality. This irreparable harm can be prevented only through the issuance

of an ex parte order.

         7.    No person’s legitimate interests will be harmed by the issuance of an

ex parte Temporary Restraining Order.

         8.    WWE has not publicized this action or the nature of the relief sought.

         9.    At the hearing to show cause, WWE expects to provide the Court with

a declaration that the counterfeiting Defendants (whose names will be provided)

have been served with the order and the summons and complaint in this action.




                                        -3-
303086536 v1
      Case 2:19-cv-09039 Document 3-1 Filed 03/28/19 Page 4 of 4 PageID: 80



         I certify under penalty of perjury that the foregoing statements are true and

correct.

Executed on March 28, 2019.



                                     s/Loly G. Tor
                                     Loly G. Tor
                                     K&L Gates LLP
                                     One Newark Center, Tenth Floor
                                     Newark, NJ 07102
                                     Telephone: (973) 848-4026
                                     Facsimile: (973) 848-4001
                                     E-mail: loly.tor@klgates.com




                                        -4-
303086536 v1
